Citation Nr: 0206933	
Decision Date: 06/27/02    Archive Date: 07/03/02

DOCKET NO.  97-00 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for arthritis of multiple 
joints, to include bilateral feet, bilateral ankles, hips, 
hands, left knee, lumbosacral and cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel

INTRODUCTION

The veteran retired in June 1978 after more than 34 years of 
active military service.  His service records reflect that he 
received multiple medals and awards denoting having served in 
combat while on active duty.

This matter is before the Board of Veterans' Appeals (Board) 
from a July 1996 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which denied the claim.

The veteran provided testimony at a personal hearing 
conducted before personnel at the RO in January 1997, a 
transcript of which is of record.

As an additional matter, the Board notes that the veteran 
indicated in a June 2002 statement that he intended to file a 
claim of entitlement to a total rating based upon individual 
unemployability (TDIU).  This matter is referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  All reasonable development necessary for the disposition 
of the instant case has been completed.

2.  The veteran sustained cold injuries to multiple joints 
while serving in combat in Korea.

3.  The preponderance of the medical evidence is against a 
finding that the veteran's arthritis of his feet, ankles, 
hands, left knee, lumbosacral and cervical spine is causally 
related to his active service, to include his cold injuries 
therein.



CONCLUSION OF LAW

Service connection is not warranted for arthritis of multiple 
joints, to include bilateral feet, bilateral ankles, hips, 
hands, left knee, lumbosacral and cervical spine.  
38 U.S.C.A. §§ 1110, 1131, 1154(b), 5103, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001); 
66 Fed. Reg. 45,620-45,632 (August 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) as amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 
2001)) became law.  VA has also revised the provisions of 38 
C.F.R. § 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. (codified Reg. 45,620-45,632 
(August 29, 2001).  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO accorded the veteran several 
examinations in relation to this claim.  The RO also advised 
the veteran of the evidence necessary to substantiate his 
claim by various correspondence, including the October 1996 
Statement of the Case and the various Supplemental Statements 
of the Case.  Further, the RO specifically addressed the 
applicability of the VCAA to the facts of this case by 
correspondence sent to the veteran in April and October 2001, 
as well as the July 2001 Supplemental Statement of the Case.  
In addition, it does not appear that the veteran has 
identified any pertinent evidence that has not been obtained 
or requested by the RO.  Thus, the Board finds that the duty 
to assist and duty to notify provisions of the VCAA have been 
fulfilled, to include the revised regulatory provisions of 
38 C.F.R. § 3.159.  No additional assistance or notification 
to the veteran is required based on the facts of the instant 
case.

The Board notes that the RO did not have the benefit of the 
explicit provisions of the VCAA when it initially adjudicated 
the veteran's claim.  Further, the record reflects that the 
RO initially denied the claim as not well grounded, and that 
this standard was explicitly eliminated by the VCAA.  
However, as noted above, the RO addressed the applicability 
of the VCAA to the facts of this case by correspondence sent 
to the veteran in April and October 2001, as well as the July 
2001 Supplemental Statement of the Case.  Moreover, for the 
reasons stated above, the Board has found that VA's duties 
under the VCAA have been fulfilled.  In addition, the RO 
considered all of the relevant evidence of record and all of 
the applicable law and regulations when it adjudicated the 
claim below, and the Board will do the same.  As such, there 
has been no prejudice to the veteran that would warrant a 
remand, and the veteran's procedural rights have not been 
abridged.  Bernard v. Brown, 4 Vet. App. 384 (1993).


Background.  The veteran has contended in various statements, 
and at his January 1997 personal hearing, that he developed 
arthritis of multiple joints due to cold injuries he 
sustained while serving on combat duty in Korea.  He has also 
asserted that his arthritis might be due to the extreme 
physical stress he endured from having served in the military 
for many years, or a combination of this and his cold 
injuries.

The record reflects that service connection has already been 
established degenerative joint disease of the right knee and 
both shoulders.  Further, the veteran was awarded service 
connection for residuals of cold injuries to both feet and 
both hands by a November 2001 rating decision.  

The veteran's service records reflect that he received 
multiple medals and awards denoting combat service, including 
the Combat Action Ribbon, and the Purple Heart.  He also 
received the Korean Service Medal, and the Korean 
Presidential Unit Commendation.  Moreover, he was awarded the 
Bronze Star for heroic achievement in connection with 
operations against the enemy while serving in Korea in 
November 1950.

The veteran's service medical records reflect, in part, that 
he sustained a gunshot wound to the left arm in 1949, while 
serving in Korea.  Records from March 1966 include findings 
of minor osteoarthritic changes to the left shoulder.  In 
addition, the service medical records show findings of 
bursitis of both shoulders.  Further, records from February 
1977 show an assessment of degenerative arthritis of the 
right knee.  However, the service medical records show no 
findings of arthritis with respect to the veteran's feet, the 
ankles, hips, hands, left knee, lumbosacral spine, and/or 
cervical spine.  In fact, his neck, feet, spine, and 
extremities were found to have no significant abnormalities 
on service examinations conducted in March and May 1951.  
Further, with the exception of a January 1955 finding of pes 
planus, the veteran's neck, feet, spine, and extremities were 
clinically evaluated as normal on service examinations 
conducted in July 1952, January 1955, April 1958, October 
1962, January 1972, December 1973, November 1975, and his 
1978 retirement examination.

The post-service evidence includes various VA and private 
medical records which, together, cover a period from 1983 to 
2001.  Among other things, these records reflect that the 
veteran has arthritis of both feet, both ankles, both hips, 
the left knee, as well as the lumbosacral and cervical 
spines.

A December 1983 VA medical examination does not show any 
findings of arthritis with respect to the veteran's feet, 
ankles, hips, hands, left knee, lumbosacral and cervical 
spine.  There were findings of degenerative joint disease 
with respect to the shoulders and the right knee.

The veteran initiated his current claim by an April 1996 
statement.  He subsequently underwent multiple VA orthopedic 
examinations in June 1996.  At these examinations, he 
reported, in part, that he started to develop pain in the 
posterior aspect of his neck about 10 years earlier, and that 
the pain had increased in intensity and frequency since that 
time until it had become constant; that he started to 
experience pain in his hands, feet, and ankles in 1985; that 
he sustained shrapnel wounds to both shoulders during 
service; that he started to develop pain in the right knee in 
1980, and pain in the left knee in 1988; and that he started 
to develop pain in both hips around 1990.  Diagnoses 
following these examinations included degenerative disease of 
the cervical spine; osteoarthritis of both hands; 
degenerative joint disease of both feet; degenerative joint 
disease of both ankles; degenerative joint disease of both 
shoulders; degenerative joint disease of both knees; and 
degenerative joint disease of both hips.  However, none of 
the June 1996 VA medical examinations contained any competent 
medical opinion regarding the etiology of the diagnosed 
arthritis/degenerative joint disease of multiple joints.

The veteran underwent a new VA orthopedic examination in 
November 1996.  At this examination, the veteran contended 
that he developed arthritis of multiple joints due to cold 
injuries sustained in Korea.  He reported that there was a 
wind chill factor of -45 degrees for three months in October, 
November, and December of 1950.  This examination resulted in 
findings of generalized osteoarthritis of the hands and 
wrists, both knees, neck, lumbar spine, and both ankles.  
Further, the examiner noted that the veteran presented with 
extensive literature and bills which were before Congress 
relating to cold injuries.  The examiner stated that the 
veteran certainly appeared to have developed osteoarthritis 
without any exposure to any cold at all.  Moreover, the 
examiner stated that the fact that the veteran was exposed to 
cold by history for three months certainly could lead to a 
condition such as Raynaud's phenomenon or vasoactive 
disorders, but that this was not the generalized 
osteoarthritis which he was now viewing.  The examiner also 
stated that the fact that it was 35 years after discharge 
from service that the veteran first developed significant 
symptoms of osteoarthritis was more than suggestive that 
perhaps they were not related.  In addition, the examiner 
opined that the veteran's problems were from the aging 
process rather than from any exposure to cold albeit (such 
exposure was) "awful".

As indicated above, the veteran contended at his January 1997 
personal hearing that he developed arthritis of multiple 
joints due to cold injuries sustained while serving in combat 
in Korea, and described the circumstances and severity of 
these injuries.

The veteran underwent a new VA orthopedic examination in 
February 1997.  The examiner noted that the veteran had 
arthritis in his feet, ankles, hips, knees, hands, elbows, 
cervical spine and lumbar spine.  In addition, the examiner 
noted that the veteran contended this was due to in-service 
cold injuries, and included a summary of the evidence 
contained in the claims file.  Following examination, the 
examiner found that the veteran had pseudogout or 
chondrocalcinosis of calciumpyrophosphate deposition disease 
with the degenerative arthritis syndrome, and provided a 
detailed explanation for this finding.  Moreover, the 
examiner stated that this was indeed a metabolic disorder, 
that he did not think it had any relationship to cold 
exposure, and provided a detailed explanation in support of 
this opinion.

The veteran underwent new VA medical examinations in July 
2001, including a cold injury protocol examination and an 
examination of the joints.  Diagnoses from these examinations 
included, in part, cold injury with paresthesias of the hands 
and feet, infrequent; deformed joint of the toes and fingers 
secondary to arthritis; and status-post bilateral total knee 
replacement arthroplasties.  However, none of these 
examinations contained a competent medical opinion which 
causally related the veteran's arthritis to service, to 
include his cold injuries therein.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

In addition to the general rules of service connection cited 
above, the Board notes that service connection for arthritis 
may be presumed if it became manifest to a degree of 10 
percent disabling during the veteran's first year after 
separation from service.  38 C.F.R. §§ 3.307, 3.309.

In the case of a claim for disability compensation, the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See § 3 of the VCAA (codified as 
amended at 38 U.S.C. § 5103A(d) (West Supp. 2001)); 66 Fed. 
Reg. at 45,626-45,627, 45,631 (to be codified as amended at 
38 C.F.R. § 3.159(c)(4)).

The evidence on file shows that the veteran served in combat 
during his period of active duty.  The provisions of 38 
U.S.C.A. § 1154(b) provides that in the case of any veteran 
who engaged in combat with the enemy in active military 
service during a period of war, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for arthritis of 
multiple joints, to include bilateral feet, bilateral ankles, 
hips, hands, left knee, lumbosacral and cervical spine.

Initially, the Board notes there is no evidence that the 
veteran was diagnosed with arthritis of his feet, ankles, 
hips, hands, left knee, lumbosacral and/or cervical spines 
either during service or within the first post-service year.  
Accordingly, he is not entitled to a grant of service 
connection on a presumptive basis.  38 C.F.R. §§ 3.307, 
3.309.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

The Board notes that there is no competent medical evidence 
on file to support the veteran's assertion that his arthritis 
might be due to the extreme physical stress he endured from 
having served in the military for many years.

The Board acknowledges that the veteran sustained cold 
injuries while on active duty in Korea.  Here, the record 
clearly reflects that he served in combat while stationed in 
Korea.  Accordingly, his account of what occurred during this 
period must be accepted as in true in absence of clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).  
Moreover, the veteran has already been granted service 
connection for residuals of cold injuries to his hands and 
feet.

The Board also acknowledges that the medical evidence clearly 
shows that the veteran has arthritis of multiple joints, to 
include his feet, ankles, hips, hands, left knee, lumbosacral 
and cervical spine.  Nevertheless, this claim must be denied 
because the preponderance of the medical evidence is against 
a finding that this arthritis is causally related to the 
veteran's active service, to include cold injuries therein.

The Board notes that nothing on file shows that the veteran 
has the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, while 
he is competent as a lay person to describe the injuries he 
sustained during service, and to describe his current 
symptomatology, he is not qualified to render a competent 
medical opinion as to the etiology of a diagnosed medical 
disability such as his arthritis.

The only competent medical opinions to address the issue of 
whether the veteran's current arthritis is causally related 
to in-service cold injuries are that of the November 1996 and 
February 1997 VA examiners.  As detailed above, both of these 
opinions are against the claim.  Further, both of these 
opinions were based upon an examination of the veteran, and 
noted his account of in-service cold injuries.  It is also 
noted that the February 1997 VA examiner included a summary 
of the evidence contained in the veteran's claims folder.  No 
competent medical evidence is on file which refutes these 
opinions.  Consequently, the Board must conclude that the 
preponderance of the evidence is against the claim, and it 
must be denied.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application in the instant case.  See generally Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).

In making this determination, the Board wishes to emphasize 
that it does not dispute the fact that the veteran sustained 
cold injuries while serving in combat in Korea.  As noted 
above, the Board accepted the veteran's account of these 
injuries as true.  However, the simple fact is that the 
medical evidence does not show that his current arthritis is 
causally related to these cold injuries.  As stated above, 
the Board is not free to substitute its own judgment for that 
of competent medical professional.  See Colvin, supra.


ORDER

Entitlement to service connection for arthritis of multiple 
joints, to include bilateral feet, bilateral ankles, hips, 
hands, left knee, lumbosacral and cervical spine is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

